Citation Nr: 0927023	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  04-41 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from March 1969 
to February 1973.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2004 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Detroit, Michigan.  
The Veteran had a hearing before a Decision Review Officer 
(DRO) in May 2005.  A transcript of that hearing is contained 
in the record.  

In a letter received by VA in June 2009, the Veteran stated 
that he has been diagnosed with lung cancer and that he 
wishes to file a corresponding claim for service connection.  
This claim is therefore REFERRED to the RO for proper 
consideration.


FINDINGS OF FACT

1. The Veteran does not meet the criteria for establishing 
service connection for PTSD due to lack of a verified 
stressor and he did not engage in combat.

2. The competent evidence of record demonstrates that the 
Veteran suffers from an anxiety disorder related to his 
active duty service.


CONCLUSIONS OF LAW

1. PTSD was not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303, 3.304 (2008).  

2. An anxiety disorder was incurred during the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A May 2004 letter 
expressly told him to provide any relevant evidence in his 
possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in May 2004 and October 2007 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, the May 2004 
letter advised the Veteran what information and evidence was 
needed to substantiate the claim decided herein.  The letter 
also requested that he provide enough information for the RO 
to request records from any sources of information and 
evidence identified by the Veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records such as medical records, employment records, and 
records from other Federal agencies.  

The Board observes that the May 2004 letter was sent to the 
Veteran prior to the initial August 2004 rating decision.  
The VCAA notice with respect to the elements addressed in 
this letter was therefore timely.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The October 2007 letter provided this notice to the 
Veteran.  Although the notice was sent after the initial 
adjudication of the Veteran's claim, the Board finds this 
error nonprejudicial to the Veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the October 2007 letter fully complied 
with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 
3.159(b), and Dingess, supra, and after the notice was 
provided the case was readjudicated and a June 2009 
supplemental statement of the case was provided to the 
Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records, personnel records, 
and Social Security Administration records are associated 
with the claims folder, as are relevant VA and private 
treatment records.  The Veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claim.  Finally, the Veteran was 
afforded a VA examination with respect to all of the issues 
decided herein.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

A. PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2008).  If the evidence establishes that 
the Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) 
(West 2002) and 38 C.F.R. § 3.304(d) (2008) (pertaining to 
combat veterans).

In this case, the Board finds that the Veteran has presented 
a competent diagnosis of PTSD.  Along with his April 2004 
claim, the Veteran submitted a letter from his private 
physician stating that the Veteran suffers from PTSD.  
Additionally, in June 2005, the Veteran received a full VA 
PTSD evaluation resulting in a diagnosis of PTSD. 

The Veteran has also submitted evidence suggesting that his 
PTSD is related to his active duty service.  In the April 
2004 letter, the Veteran's private physician opines that the 
Veteran's PTSD is related to his military service.  

However, although the Veteran has presented a competent 
diagnosis and a nexus opinion, the Board finds that the 
Veteran's claim must nevertheless be denied because the 
competent and credible evidence of record is insufficient to 
verify that any of the Veteran's claimed stressors occurred.  
As stated above, to establish service connection for PTSD, 
the evidence of record must include credible supporting 
evidence that a claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2008).  

Initially, the Board notes that the Veteran is not a combat 
veteran, thus, he is not entitled to the presumption that his 
claimed stressors occurred.  38 C.F.R. § 3.304(f).  The 
Veteran's DD-214 does not indicate that the Veteran received 
any combat decorations. Additionally, although the Veteran 
served in the Vietnam Theater, the evidence of record, 
including the Veteran's lay statements, demonstrate that he 
worked in a non-combat position in Danang.  

Since the Veteran is not entitled to the combat presumption, 
each of his claimed stressors must be verified through 
credible supporting evidence.  The Veteran's claimed 
stressors stem from his service in Vietnam and include (a) 
witnessing the electrocution of a fellow serviceman at Deep 
Water Pier in Danang, (b) witnessing a fatal skimmer boat 
explosion at Bridge Cargo Ramp in Danang, (c) suffering a 
ground attack scare at the U.S. Naval Hospital at China Beach 
in Danang, and (d) suffering a threatening, but ultimately 
non-physical attack by the Vietcong on China Beach.

Upon examination of the record, the Board finds that despite 
the best efforts of both the Veteran and VA, each of the 
Veteran's stressors remains unverified.  To assist the 
Veteran in his verification, the Board has procured the 
Veteran's service treatment records and his personnel file.  
However, the records do not document any of the claimed 
stressors, nor to they offer an indication that the Veteran 
was treated during service for psychological symptoms in 
response to them.  Additionally, VA submitted an inquiry to 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) to attempt to verify the Veteran's stressor based on 
morning reports, daily logs, and other contemporaneous 
information.  However, inquires have been unsuccessful 
because the Veteran has not provided VA with enough specific 
information to identify the names and dates associated with 
each stressor.  The Veteran acknowledged this lack of 
specific information in a letter received by VA in June 2009.  
In that letter, the Veteran noted that he is unable to recall 
names or dates related to each of his claimed stressors.

The Board acknowledges that VA has a duty to assist the 
Veteran in developing his claim, which extends to assisting 
the Veteran in verifying his claimed stressors.  However, the 
duty to assist is not limitless.  Rather, VA is only required 
to make reasonable efforts to obtain relevant records that 
the claimant has adequately identified.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  The duty to assist is not a 
license for a "fishing expedition" to ascertain whether 
there might be unspecified information which could possibly 
support the Veteran's claim.  Gobber v. Derwinski, 2 Vet. 
App. 470 (1992).  In this case, given the lack of 
circumstantial detail regarding each of the Veteran's alleged 
stressors, the Board finds that any additional records which 
may support the Veteran's claim have not been adequately 
identified.  

In conclusion, the Board finds that VA has adequately 
attempted to assist the Veteran is verifying his alleged PTSD 
stressors.  However, since those efforts have proved 
unsuccessful, the Board finds that a preponderance of the 
evidence is against the Veteran's PTSD claim.  Since a 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt rule does not apply and the 
Veteran's claim must be denied.  U.S.C.A. § 5107(b) (West 
2002).

B. Anxiety Disorder

Although the Veteran has failed to establish service 
connection for PTSD, his claim does not entirely fail, 
because he has also claimed and presented evidence that he 
suffers from an anxiety disorder related to his active duty 
service based on the same symptoms.  In cases where a veteran 
presents multiple diagnoses based on the same set of 
symptoms, the Board must consider each diagnosis separately, 
especially because VA does not generally allow veterans to 
diagnose themselves.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (noting that when a claimant makes a claim, he is 
seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled); see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992) (stating that 
laypersons are not competent to offer medical diagnoses and 
opinions).   In this case, the Board notes that a part of his 
original April 2004 claim, the Veteran requested service 
connection for an anxiety disorder, in addition to his claim 
for PTSD.  Thus, the Board must consider whether service 
connection for an anxiety disorder is warranted.

The legal analysis used to determine service connection for 
an anxiety disorder is different than the analysis used to 
determine service connection for PTSD.  Most notably, there 
is no requirement that the Veteran demonstrate a particular 
verified in-service stressor.  Rather, the general analysis 
outlined in 38 C.F.R. § 3.303 is used. 

Under 38 C.F.R. § 3.303, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2008).  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).   Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Initially, the Board notes that the Veteran has presented a 
competent diagnosis of an anxiety disorder.  Along with his 
April 2004 claim, the Veteran submitted a letter from his 
private physician stating that he suffers from a generalized 
anxiety disorder.  Additionally, the Board notes that at his 
May 2009 VA examination, the Veteran was diagnosed with an 
anxiety disorder according to the DSM-IV criteria.  

Second, the Board finds there is evidence that the Veteran's 
anxiety disorder is generally related to his military 
service.  In May 2009, the Veteran's VA examiner opined that 
at least a portion of the Veteran's anxiety disorder is 
related to his military service.  The examiner also 
attributed the Veteran's disorder to cannabis use.  However, 
the examiner could not delineate the symptoms of the two 
disorders or distinguish their effects.  Thus, the benefit of 
the doubt rests with the Veteran and all symptoms are 
presumed a result of the claimed disorder.  Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).

In conclusion, although a preponderance of the evidence is 
against a finding of service connection for PTSD, the 
evidence as to whether service connection is warranted for 
anxiety disorder is more favorable and is at least in 
equipoise.  As such, the benefit of the doubt applies and the 
Veteran's claim for service connection for an anxiety 
disorder must be granted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an anxiety disorder is 
granted.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


